Citation Nr: 1453971	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 4, 2008.

4.  Entitlement to service connection for a right elbow condition, post debridement.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1970, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2006 (hearing loss and PTSD) and October 2012 (right elbow) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for tinnitus was remanded in August 2012 along with three of the claims currently on appeal.  The Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus in an October 2012 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for residuals of colon surgery has been raised by the record (see August 2009 claim in volume three of the Veteran's claims file) but not adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Board also notes that in a July 2012 appellate brief to the Board, the Veteran's representative mentioned hypertension, a back disability, and gastro-esophageal reflux disease.  If the Veteran wishes to claim service connection for these conditions he should do so with specificity at the RO. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the hearing loss and PTSD claims. 

The Veteran was last afforded a VA examination for his service-connected hearing loss in January 2009.  Subsequently, while receiving VA treatment for his hearing loss in December 2012, the Veteran reported that his hearing loss had worsened since that examination.  Therefore, the Board finds that a remand is necessary for a current examination.

Additionally, a December 2012 audiogram was referenced in VA treatment records but the print out of the results of that test are not contained in the claims file.  Such record should be obtained and placed in the claims file.  

In January 2013 the Veteran was afforded a VA examination for his PTSD.  The January 2013 examination has not been reviewed by the AOJ.  Accordingly, the PTSD claim must be remanded to the AOJ for review in the first instance.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The claim for a TDIU is inextricably intertwined with the increased rating claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

With respect to the claim for service connection for a right elbow condition, the Board notes that this claim was denied in an October 2012 rating decision.  The Veteran submitted a notice of disagreement in March 2013, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of a SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the report of the December 2012 audiogram from the New Orleans VA medical center.  

Additionally, obtain relevant updated VA treatment records not currently contained in the claims file or electronic file.  

2. After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's hearing loss.  The claims file should be reviewed by the examiner in conjunction with the examination.

3. After undertaking the development above and any additional development deemed necessary, the Veteran's claims for a higher initial rating for his PTSD and hearing loss, and for a TDIU prior to November 4, 2008, should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

4. The AOJ should issue a statement of the case concerning the issue of service connection for a right elbow condition so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


